UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9 SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) SUPERVALU INC. (Name of Subject Company) SUPERVALU INC. (Name of Person Filing Statement) Common Stock, par value $0.01 per share (Title of Class of Securities) 868536103 (CUSIP Number of Class of Securities) Todd N. Sheldon Senior Vice President & General Counsel SUPERVALU INC. 7075 Flying Cloud Drive Eden Prairie, Minnesota 55344 Telephone: (952) 828-4000 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications on Behalf of the Person Filing Statement) Copies to: David M. Silk, Esq. Igor Kirman, Esq. DongJu Song, Esq.
